DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 05/11/2021 has been entered and made of record. Claims 1, 8, and 15 were amended. Claims 1-20 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 9 (or 10 or 11), 12-15, 16 (or 17 or 18), and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, , of U.S. Patent No. 10,147,211 in view of Li et al. (US 2011/0316963) and Klompnhouwer et al. (US 2007/0126928). For example:
Instant Claim 1
US 10147211 Clam 1
A method comprising:
A method comprising:
moving a mobile device with a camera through space in a locally convex or locally concave motion;
moving a mobile device with a camera through space in a locally convex or locally concave motion;
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames having location information obtained from Inertial Measuring Unit (IMU) information and depth information, wherein the plurality of frames include a first frame and a second frame;
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames having location information obtained from Inertial Measuring Unit (IMU) information and depth information, wherein the plurality of frames include a first frame and a second frame;

moving a set of control points perpendicular to a trajectory between the first frame and the second frame, wherein the first frame includes a first image captured using the camera from a first location and the second frame includes a second image captured using the camera from a second location, wherein each 

generating an artificially rendered image corresponding to a third location outside of the trajectory by extrapolating individual control points using the set of control points for the third location and extrapolating pixel locations using the individual control points, wherein generating the artificially rendered image occurs on the fly based on content-weighted keypoint tracks between the first image and the second image, the IMU information, and the depth information; and
generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image.
generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image.


	The instant claim 1 further claims “generating an artificially rendered image corresponding to a third location outside of and perpendicular to a trajectory between the first frame and the second frame” and “wherein generating the surround view includes fusing the plurality of frames, including the artificially rendered images, on the fly,” which are met by Li and Klompnhouwer as set forth in the rejection of claim 1 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928).
Regarding claim 1, Francois teaches/suggests: A method comprising: 
moving a mobile device with a camera through space in a locally convex or locally concave motion (Francois col. 3 line 65 – col. 4 line 29: “In the depicted embodiment, the camera device 102 can be moved along a path 104 around a photography subject 106 (or object to be photographed). In some embodiments, the path 104 may be a closed loop path about the subject 106.”); 
obtaining, from the camera throughout the movement of the mobile device, a plurality of frames having location information obtained from Inertial Measuring Unit (IMU) information, wherein the plurality of frames include a first frame and a second frame (Francois col. 23 ll. 16-37: “At 902, the method 900 may include receiving a sequence of images corresponding to a 360 degree circuit of an object, where the sequence includes a first image and a last image that at least partially overlaps the first image;” [A pair of adjacent frames meets the claimed first and second frames.] col. 3 ll. 23-47: “On certain embodiments, a camera device may include one or more sensors to detect orientation, angular velocity, inertia, acceleration, and other movement parameters corresponding to directional parameters, orientation parameters, and movement parameters corresponding to a view direction of the camera device ... In some embodiments, the camera device may include an inertial measurement units (IMUs), which may include electronic devices configured to measure and report velocity, orientation, and gravitational forces using a combination of accelerometers, gyroscopes, and magnetometers. In some embodiments, the camera device may include a global positioning system (GPS) technology, which can also be used to detect position or movement of a device. The outputs can be used to determine position and movement.”); 
generating a surround view by fusing the plurality of frames, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames (Francois col. 24 ll. 23-40: “At 912, the method 900 may include generating a surround image including the aligned images ... In certain embodiments, the surround image may be presented within an application interface of a program executing on a computing device, such as a smart phone. In certain embodiments, the interface may be accessible by a user to manipulate the surround image;” col. 28 ll. 18-27: “Subsequently, the images may be stitched together as discussed above with respect to FIGS. 1-10 in order to produce a surround image of the object 106.”).
Francois does not teach/suggest depth information … wherein generating the surround view includes fusing the plurality of frames on the fly. Li, however, teaches/suggests depth information; and fusing the plurality of frames on the fly (Li [0057]-[0058]: “As shown in FIG. 3, the person image data (306, 307) and the non-person image data (303, 304) are obtained from the video images (301, 302) according to the depth information of the images; the non-person image data (303, 304) is stitched to generate stitched non-person image data (305); the person image data (306, 307) is stitched to generate stitched person image data (308); and the stitched person image data (308) is bonded to the stitched non-person image data (305) to generate a synthesized video image (309) … The technical solution provided in this embodiment of the present invention implements fast and real-time stitching of video images, simplifies the stitching of video images, improves efficiency of stitching video images, provides users with 3D panoramic seamless high-resolution conferences, enables the users to enjoy more advanced and authentic experience than the traditional telepresence, and overcomes ghosts caused by parallax in multi-viewpoint video stitching, especially when the close-shot parallax is noticeable.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the images of Francois to include depth information, and further be stitched together on the fly as taught/suggested by Li in order to implement fast and real-time stitching.

Francois further teaches/suggests keypoint tracks between the first frame and the second frame (Francois col. 23 ll. 38-56: “At 904, the method 900 may further include determining feature points in each image of the sequence of images ... At 906, the method 900 may include tracking selected feature points from one image to a next image through multiple subsets of the sequence of images.”). Francois as modified by Li does not teach/suggest:
generating an artificially rendered image corresponding to a third location, wherein generating the artificially rendered image occurs on the fly based on content-weighted keypoint tracks between the first frame and the second frame, the IMU information, and the depth information; and 
generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image, wherein generating the surround view includes fusing the plurality of frames, including the artificially rendered images, on the fly.
Wang, however, teaches/suggests:
generating an artificially rendered image corresponding to a third location, based on content-weighted keypoint tracks between the first frame and the second frame (Wang col. 2 ll. 37-43: “Given a set of correspondences, a novel view may be interpolated. In embodiments, weighting factors for combining the pixel color values from pixels identified in the source images can be determined.”); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the camera device of Francois to interpolate an image between a pair of images as taught/suggested by Wang in order to generate a novel view. As such, Francois as modified by Li and Wang teaches/suggests:
generating an artificially rendered image corresponding to a third location, wherein generating the artificially rendered image occurs on the fly based on content-weighted keypoint tracks between the first frame and the second frame, the IMU information, and the depth information (Francois col. 3 ll. 23-47: “On certain embodiments, a camera device may include one or more sensors to detect orientation, angular velocity, inertia, acceleration, and other movement parameters corresponding to directional parameters, orientation parameters, and movement parameters corresponding to a view direction of the camera device ... In some embodiments, the camera device may include an inertial measurement units (IMUs), which may include electronic devices configured to measure and report velocity, orientation, and gravitational forces using a combination of accelerometers, gyroscopes, and magnetometers. In some embodiments, the camera device may include a global positioning system (GPS) technology, which can also be used to detect position or movement of a device. The outputs can be used to determine position and movement;”) Li [0057]: “As shown in FIG. 3, the person image data (306, 307) and the non-person image data (303, 304) are obtained from the video images (301, 302) according to the depth information of the images; the non-person image data (303, 304) is stitched to generate stitched non-person image data (305); the person image data (306, 307) is stitched to generate stitched person image data (308); and the stitched person image data (308) is bonded to the stitched non-person image data (305) to generate a synthesized video image (309);” Wang col. 2 ll. 37-43: “Given a set of correspondences, a novel view may be interpolated. In embodiments, weighting factors for combining the pixel color values from pixels identified in the source images can be determined.”); and 
generating a surround view by fusing the plurality of frames along with the artificially rendered image, wherein the surround view is a three-dimensional multi-view interactive digital media representation (MIDMR) created from two-dimensional images in the plurality of frames and the artificially rendered image, wherein generating the surround view includes fusing the plurality of frames, including the artificially rendered images, on the fly (Francois col. 24 ll. 23-40: “At 912, the method 900 may include generating a surround image including the aligned images ... In certain embodiments, the surround image may be presented within an application interface of a program executing on a computing device, such as a smart phone. In certain embodiments, the interface may be accessible by a user to manipulate the surround image;” col. 28 ll. 18-27: “Subsequently, the images may be stitched together as discussed above with respect to FIGS. 1-10 in order to produce a surround image of the object 106;” Li [0058]: “The technical solution provided in this embodiment of the present invention implements fast and real-time stitching of video images, simplifies the stitching of video images, improves efficiency of stitching video images, provides users with 3D panoramic seamless high-resolution conferences, enables the users to enjoy more advanced and authentic experience than the traditional telepresence, and overcomes ghosts caused by parallax in multi-viewpoint video stitching, especially when the close-shot parallax is noticeable;” Wang col. 2 ll. 37-43: “Given a set of correspondences, a novel view may be interpolated. In embodiments, weighting factors for combining the pixel color values from pixels identified in the source images can be determined.”).

Francois as modified by Li and Wang does not teach/suggest:
generating an artificially rendered image corresponding to a third location outside of and perpendicular to a trajectory between the first frame and the second frame; 
Klompnhouwer, however, teaches/suggests a third location outside of and perpendicular to a trajectory (Klompnhouwer [0103]: “To further reduce the impact of noise on the filtered video signal, also a low-pass filtering perpendicular to the motion direction can be beneficial, which can be achieved by also using samples further away from the line of the motion in the 2D interpolation.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li and Wang to be outside of and perpendicular to the trajectory of the camera as taught/suggested by Klompnhouwer in order to reduce the impact of noise. As such, Francois as modified by Li, Wang, and Klompnhouwer teaches/suggests:
generating an artificially rendered image corresponding to a third location outside of and perpendicular to a trajectory between the first frame and the second frame (Wang col. 2 ll. 37-43: “Given a set of correspondences, a novel view may be interpolated. In embodiments, weighting factors for combining the pixel color values from pixels identified in the source images can be determined;” Klompnhouwer [0103]: “To further reduce the impact of noise on the filtered video signal, also a low-pass filtering perpendicular to the motion direction can be beneficial, which can be achieved by also using samples further away from the line of the motion in the 2D interpolation.”); 

Claim 8 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Francois as modified by Li, Wang, and Klompnhouwer further teaches/suggests a non-transitory computer readable medium comprising instructions (Francois col. 2 ll. 34-52: “Further, the methods described herein may be implemented as a memory device, such as a nonvolatile computer readable storage device (such as a hard disc drive, a flash memory device, a compact disc, or other non-volatile storage device that includes instructions that, when executed, cause a processor to perform the various operations.”).

Claim 15 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Francois as modified by Li, Wang, and Klompnhouwer further teaches/suggests a processor; and memory, wherein the memory stores instructions (Francois col. 2 ll. 34-52: “Further, the methods described herein may be implemented as a memory device, such as a nonvolatile computer readable storage device (such as a hard disc drive, a flash memory device, a compact disc, or other non-volatile storage device that includes instructions that, when executed, cause a processor to perform the various operations.”).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Mouton et al. (US 2010/0017181).
Regarding claim 2, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated as taught/suggested by Holmer in order to fill missing pixels. 

Francois as modified by Li, Wang, Klompnhouwer, and Holmer does not teach/suggest using barycentric coordinates based on three or more control points. Zhang, however, teaches/suggests using barycentric coordinates based on three or more control points (Mouton [0036]-[0037]: “...for any tetrahedron containing vertices of said second grid deformed by function .phi., assigning to a tetrahedron vertex a weighted mean of the vectors of the vertices present in the tetrahedron, weighting corresponding to a barycentric coordinate of the vertex relative to the vertex of the tetrahedron considered ... for any tetrahedron containing no vertex of said second grid, extrapolating the vectors by examining all the other vertices of the tetrahedron located at a predetermined distance and by weighting their associated displacement vector while weighting by a Gaussian function of said distance.”). At the time of the effective filing, the substitution of one known element (the barycentric extrapolation of Mouton) for another (the optical flow algorithms of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded predictable results, namely, to extrapolate missing pixels.

Claims 9 and 16 recite limitations similar in scope to those of claim 2, and are rejected using the same rationale.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Okita et al. (US 2018/0045592).
Regarding claim 3, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated as taught/suggested by Holmer in order to fill missing pixels.

Francois as modified by Li, Wang, Klompnhouwer, and Holmer does not teach/suggest using splines. Zhang, however, teaches/suggests using splines (Okita [0092]: “For example, the estimated inherent strain value at the nearest calculation point of the defective point can be set as an estimated inherent strain value at the defective point (nearest neighbor interpolation). In a case of searching two or more calculation points, spline interpolation, polynomial interpolation, linear interpolation, and the like (the same is applied to the extrapolation method) may be used and the estimated inherent strain value at each calculation point may be averaged.”). At the time of the effective filing, the substitution of one known element (the spline extrapolation of Okita) for another (the optical flow algorithms of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded predictable results, namely, to extrapolate missing pixels.

Claims 10 and 17 recite limitations similar in scope to those of claim 3, and are rejected using the same rationale.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525) and Zhang et al. (US 2014/0275704).
Regarding claim 4, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations. Holmer, however, teaches/suggests extrapolating pixel locations (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated as taught/suggested by Holmer in order to fill missing pixels.

Francois as modified by Li, Wang, Klompnhouwer, and Holmer does not teach/suggest using finite elements. Zhang, however, teaches/suggests using finite elements (Zhang [0052]: “Alternatively to imaging a deep inhalation and a deep exhalation, a relationship between the breathing pattern and the target shape and location can be extrapolated using geometric modeling, such as finite element analysis and optical flow algorithms.”). At the time of the effective filing, the substitution of one known element (the finite element analysis of Zhang) for another (the optical flow algorithms of Holmer) would have been obvious to one of ordinary skill in the art because such substitution would have yielded predictable results, namely, to extrapolate missing pixels.

Claims 11 and 18 recite limitations similar in scope to those of claim 4, and are rejected using the same rationale.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1, 8, and 15 above, and further in view of Verburgh et al. (US 2008/0151106).
Regarding claim 5, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using motion of a nearest control point. Verburgh, however, teaches/suggests extrapolating pixel locations using motion of a nearest control point (Verburgh [0026]: “If these image areas at the left and the right are non-occlusion areas, their corresponding motion vectors may be determined and compared with a desired motion vector, for instance a background motion vector. Then the matching error corresponding to the motion vector that is closest to the background motion vector is used for the mixing of the interpolated and extrapolated image areas.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated as taught/suggested by Verburgh in order to fill disoccluded areas.

Claims 12 and 19 recite limitations similar in scope to those of claim 5, and are rejected using the same rationale.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1, 8, and 15 above, and further in view of Holmer (US 8819525).
Regarding claim 6, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using dense optical flow. Holmer, however, teaches/suggests extrapolating pixel locations using dense optical flow (Holmer col. 10 ll. 11-27: “In a third example, optical flow can be used to estimate motion vectors which can then be used to extrapolate missing pixels using previous frames.” [Official Notice: Dense and sparse optical flows are two well-known optical flow algorithms. As such, the claimed using dense optical flow would have been obvious for one of ordinary skill in the art to try.]). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated using dense optical flow as taught/suggested by Holmer in order to fill missing pixels.

Claims 13 and 20 recite limitations similar in scope to those of claim 6, and are rejected using the same rationale.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2012/0314040) in view of Li et al. (US 2011/0316963), Wang et al. (US 8817071), and Klompnhouwer et al. (US 2007/0126928) as applied to claims 1 and 8 above, and further in view of Koeppel et al. (US 2013/0127844).
Regarding claim 7, Francois as modified by Li, Wang, and Klompnhouwer does not teach/suggest: The method of claim 1, wherein generating the artificially rendered image includes extrapolating pixel locations using depth data. Koeppel, however, teaches/suggests extrapolating pixel locations using depth data (Koeppel [0095]: “Generally speaking, the below described scheme may be used in free viewpoint television or 3D video, where depth image based rendering (DIBR) is used to generate virtual views based on a textured image and its associated depth information. In doing so, image regions which are occluded in the original view may become visible in the virtual image. One of the main challenges in DIBR is to extrapolate known textures into the disoccluded area without inserting subjective annoyance.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the interpolated image of Francois as modified by Li, Wang, and Klompnhouwer such that some pixel locations are extrapolated as taught/suggested by Koeppel in order to fill disoccluded areas.

Claim 14 recites limitations similar in scope to those of claim 7, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.
Applicant argues “that a perpendicular low pass filter, even when combined with Kopf, Li, and Wang, does not render the feature "a third location outside of and perpendicular to a trajectory" obvious.” See Remarks, page 7.

Examiner respectfully disagrees. Wang discloses interpolating a novel view between two images (Abstract). Klompnhouwer further discloses “a spatial blurring of moving objects on the retina of the viewer … this blurring will only occur along the motion direction. The sharpness perpendicular to the motion of each object is not affected.” See Klompnhouwer at [0026]. As such, it’s not so much the filtering of Klompnhouwer that makes it obvious to modify Wang but the concept that pixels along the motion direction are blurred; whereas, those outside of and perpendicular to the motion direction are not that does. In view of Wang and Klompnhouwer, it would have been obvious to interpolate a novel view outside of and perpendicular to the motion direction of the images to reduce the blurring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0185456 – interpolating in the perpendicular direction
US 2016/0063740 – extrapolating perpendicular to the moving direction
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611